UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOANNE J. ANTROBUS,

                            Plaintiff,
                                                    19 Civ. 7449 (KPF)
                     -v.-

NEW YORK CITY HEALTH AND                                 ORDER
HOSPITALS CORPORATION,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      On January 16, 2020, Plaintiff Joanne J. Antrobus, appearing pro se,

and Defendant New York City Health and Hospitals Corporation appeared

before the Court for a conference to address Defendant’s anticipated motion to

dismiss. (Dkt. #22). After speaking with the parties about the anticipated

motion, Plaintiff expressed an interest in amending her Second Amended

Complaint. Therefore, the Court ORDERS Plaintiff to file a Third Amended

Complaint by March 31, 2020. The Court further ORDERS Defendant to

inform the Court by letter, due no later than April 10, 2020, as to whether it

wishes to answer Plaintiff’s Third Amended Complaint, move to dismiss, or

respond otherwise.

      SO ORDERED.

Dated: January 16, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
